Order, Supreme Court, Bronx County (Mary Brigantti-Hughes, J.), entered on or about August 12, 2010, which denied the motion of defendant New York Yankees Partnership (Yankees) for summary judgment dismissing the complaint and all cross claims as against it, unanimously reversed, on the law, without costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
Dismissal of the complaint and all cross claims as against the Yankees is appropriate in this action where plaintiff was injured when he allegedly slipped and fell on an icy condition on the *614edge of an open transformer vault where Consolidated Edison was working. The vault was owned by defendant Consolidated Edison, which had a duty to maintain such area. Furthermore, no evidence was presented which raised a triable issue of fact concerning whether the snow removal efforts by the Yankees caused or created the hazardous condition or exacerbated it (see Gleeson v New York City Tr. Auth., 74 AD3d 616, 617 [2010]). Concur — Andrias, J.P., Friedman, Freedman, Richter and Román, JJ.